Case 21-20111      Doc 25     Filed 02/08/21      Entered 02/08/21 16:35:06         Page 1 of 2




                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            HARTFORD DIVISION
________________________________

In re:                                                        Chapter 11

CARLA’S PASTA, INC.,                                          Case No. 21-20111 (JJT)

                  Debtor.
_________________________________

              UNITED STATES TRUSTEE’S PRELIMINARY STATEMENT
               CONCERNING THE DEBTOR’S “FIRST-DAY” MOTIONS

     William K. Harrington, United States Trustee for Region 2 (“United States Trustee”), in

furtherance of his duties and responsibilities set forth in 28 U.S.C. § 586(a)(3) and (5),

respectfully files this Statement concerning Carla’s Pasta, Inc. (“Debtor”) “First Day” Motions

which the Debtor has requested that the Court set down for hearing on an emergency basis. In

support of his Statement, the United States Trustee, through his undersigned counsel, states the

following:

                                       I.       BACKGROUND

         1.    On February 8, 2021, the Debtor filed a voluntary petition under Chapter 11 of the

  United States Bankruptcy Code. ECF 1. The Debtor is represented by the law firm of Locke

  Lord LLP and Tara Lynn Trifon, Esq. and Adrienne K. Walker, Esq., specifically (“Attorney

  Trifon and Walker”). Id. The Debtor continues to operate its business and manage its affairs as

  a debtor in possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

         2.    The Debtor has filed eight (8) “First Day”substantive motions for which it has

  sought an expedited emergency hearing. ECF 22, ¶ 10. The United States Trustee does not

  believe that all those Motions should necessitate an emergency hearing. Those that the United

  States Trustee does not believe should be treated as “First Day” Motions are the following:

                                                  1
Case 21-20111      Doc 25     Filed 02/08/21     Entered 02/08/21 16:35:06        Page 2 of 2




          a.   Customer Programs Motion [ECF 18];

          b.   Insurance Motion [ECF 19];

          c.   Utilities Motion [ECF 20]; and

          d.   Taxes Motion [ECF 21].

          3.   The United States Trustee does believe that it is appropriate for the Court to

  consider as “First Day” motions the Debtor’s “Joint Administration Motion [ECF 2],” the

  Interim Financing and Cash Collateral Motion [ECF10],” “Pre-Petition Payroll Motion [ECF

  11],”Cash Management Motion [ECF 16].”

          4.   There is extremely limited notice for any of the Debtor’s proposed “First Day”

  Motions. Only those Motions which must be decided, at least on an interim or preliminary

  basis, should be considered as being First Day motions. All other motions should be given

  hearings only after adequate notice has been provided to all creditors and especially where an

  Official Committee of Unsecured Creditors is anticipated to be appointed as it is in Debtor’s

  case.

          5.   Therefore, the United States Trustee respectfully requests that only the four

  Motions noted above as being appropriately “First Day” Motions be considered on an

  emergency basis.

Dated: February 8, 2021                      Respectfully submitted,
       New Haven, Connecticut
                                             WILLIAM K. HARRINGTON
                                             UNITED STATES TRUSTEE FOR REGION 2

                                     By:     /s/ Steven E. Mackey
                                             Steven E. Mackey/ct09932
                                             Office of the United States Trustee
                                             Giaimo Federal Building, Room 302
                                             150 Court Street
                                             New Haven, CT 06510
                                             (203) 773-2210

                                                2
